Citation Nr: 0402693
Decision Date: 01/30/04	Archive Date: 03/31/04

DOCKET NO. 02-11 056                        DATE JAN 30 2004

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1. Entitlement to service connection for residuals of a right knee injury.

2. Entitlement to service connection for residuals of a low back injury.

REPRESENTATION

Appellant represented by: The American Legion

A TTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1976 to August 1979 and from October 1982 to February 1985.

This appeal arises from a December 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that detennined that claims of entitlement to service connection for back and right knee conditions were not well grounded. In a June 2002 statement of the case (SOC), the RO appears to have denied both claims on the merits. The veteran has appealed to the Board of Veterans' Appeals (Board) for favorable resolution.

A videoconference hearing was scheduled; however, the veteran failed to report for the hearing and has not requested that the hearing be rescheduled.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

A review of the record reflects that the only service medical record on file pertaining to the first period of service is the entrance examination. The veteran maintains that he received an injury to the right knee during his first period of active duty. As such the Board is of the opinion that another attempt should be made to obtain these records. The service medical records for the second period of service show that he was involved in a car accident in October 1984.

Accordingly, this case is remanded for the following actions:

1. The RO must review the claims file and ensure that all obligations under the Veterans Claims Assistance

- 2 


Act of 2000 have been satisfied. 38 U.S.CA. §§ 5102, 5103, and 51O3A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002);

2. The RO should request that National Personnel Records Center to conduct a search for the medical records for the veteran's first period of active service.

3. Thereafter, the RO should make arrangements for a VA examination by an orthopedist to determine the nature, severity, and etiology of any disability involving the right knee and back, to include the cervical spine. The claims file should be made available to the physician for review and the physician should note that review in the report. The physician is asked to examine the veteran's cervical, thoracic, and lumbosacral spines and right knee and report any clinical findings. All tests deemed necessary should be performed. The physician is requested to render an opinion as to whether it is as likely as not that any back, to include the cervical spine or right knee disorder diagnosed is related to the veteran's two periods of active duty service? A complete rational for any opinion expressed should be included in the report.

4. After the development requested above has been completed to the extent possible, the RO should readjudicate the claim for service connection for back and right knee disorders. If the benefits sought remain denied, the veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The veteran need take no action unless otherwise notified. The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.CA. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.CA. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 CF.R. § 20.1100(b) (2003).

- 4 



